DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/637,755, filed on February 9, 2020, in which claims 1 to 17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on September 23, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2005/0133802 (Lee), U.S. 2016/0365396 (Jiao) and CN-107623082 (Cai) whose machine translation will be referenced.
claim 1 Lee discloses at annotated Figure 4 and 6 an organic light emitting diode (OLED) display panel, wherein the OLED display panel includes: 

    PNG
    media_image1.png
    696
    750
    media_image1.png
    Greyscale
an array substrate 10 [0100]; 
a plurality of pixel electrodes, 210 [0080], disposed at intervals on the array substrate, as shown; 
a retaining wall, 220 [0081], disposed on the array substrate; and 

    PNG
    media_image2.png
    412
    586
    media_image2.png
    Greyscale
a luminescent material layer, 240 [0082], and a cathode layer, 250 [0100], laminated on the pixel electrode; 
wherein the retaining wall includes openings, 225 [0110], corresponding to the pixel electrodes in one-to-one correspondence, as shown, and the retaining wall includes a plurality of first split bodies, as annotated, and a plurality of second split bodies, as annotated, which 
a groove, as annotated, is disposed on one side of the first split body, as shown, and on one side of the second split body away from the array substrate, as shown; 
a longitudinal section of the groove is an inverted trapezoid, as shown in Figure 6. 
At [0026], Lee teaches;
[0026] According to the present invention, the bank includes the receiving portion. Therefore, even though the organic light-emitting material is dropped onto an unintended position, the receiving portion prevents the organic light-emitting material from flowing into a neighboring cavity, so that a yield of the display apparatus increases to enhance productivity of the display apparatus. 
At [0087] Lee teaches;
[0087] The receiving portion 220e may have a depth DT that is substantially same as a height IT of the bank 220. That is, the receiving portion 220e exposes the substrate 10. The receiving portion 220e receives the organic light-emitting material that is abnormally dropped. FIG. 6 is a cross-sectional view taken along a line II-II' in FIG. 4.  
Lee does not teach a hydrophilic layer having hydrophilicity is disposed on side walls and a bottom of the groove.
Jiao is directed to displays.  Regarding claim 1, Jiao teaches at annotated Figures 2 and 3;
an array substrate 10 [0039]; 
a plurality of pixel electrodes disposed at intervals on the array substrate, as described at [0048]; 
a retaining wall, 21 [0039], disposed on the array substrate, as shown; and 
a luminescent material layer and a cathode layer laminated on the pixel 
    PNG
    media_image3.png
    499
    500
    media_image3.png
    Greyscale
electrode, as described and suggested at [0039-48, 79]; 
wherein the retaining wall includes openings, as annotated, corresponding to the pixel electrodes in one-to-one correspondence, as shown, and 
the retaining wall includes a plurality of first split bodies, as annotated, and a plurality of second split bodies, as annotated, which are criss-crossed, as shown and described at [0039], and 
a groove, 22 [0039], is disposed on one side of the first split body, as shown, and on one side of the second split body away from the array substrate, as described at [0039] where the groove defines a framed area; 
a longitudinal section of the groove is an inverted trapezoid, where Examiner notes that a rectangle and a square are special cases of a trapezoid;
an ink solvent layer. [0060], is disposed on side walls and a bottom of the groove
Jiao does not teach a hydrophilic layer having hydrophilicity is disposed on side walls and a bottom of the groove.
Cai is directed to displays. Regarding claim 1, Cai teaches at annotated Figure 4 

    PNG
    media_image4.png
    336
    752
    media_image4.png
    Greyscale
an array substrate, 100 p. 4; 
a plurality of pixel electrodes, as described at p. 5, disposed at intervals on the array substrate, as shown; 

    PNG
    media_image5.png
    733
    609
    media_image5.png
    Greyscale
a retaining wall, 1 described as definition barricade at page 5, disposed on the array substrate, as shown; and 
a luminescent material layer and a cathode layer laminated on the pixel electrode, as described at p. 5; 
wherein the retaining wall includes openings corresponding to the pixel electrodes in one-to-one correspondence, as shown, and 
the retaining wall includes a plurality of first split bodies, as annotated, and a plurality of second split bodies, as annotated, which are criss-crossed, as shown, and 
a groove, 11 described as a stores slot structure at page  p. 5, is disposed on one side of the first split body and on one side of the second split body away from the array substrate, as shown; 
a longitudinal section of the groove is an inverted trapezoid, as shown; 
a hydrophilic layer, 110 p. 5,  having hydrophilicity is disposed on side walls and a bottom of the groove, as shown.
Examiner has studied Cai’s machine translation and understands Cai teaches that when the bottom and sidewalls of the groove are treated with a hydrophilic material, i.e., water loving, that excess ink that fills the opening is permitted to easily flow into the groove as contrasted when the surface is hydrophobic and the ink would not readily wet the interior of the groove.  Because the groove has a hydrophilic layer, the ink tends to accumulate in the groove and consequently, there is a reduction in cross contamination of pixels due to ink over-flow.
Taken as a whole, the prior art is directed to OLED displays that use grooves in banks to mitigate the overflow of ink deposited in a pixel region during processing. Lee teaches that a groove in the bank is useful to capture an abnormal drop of material thus improving yield.  At [0060], Jiao teaches that pre-wetting the groove with ink solvent improves the uniformity of solvent evaporation in the course of printing the pixel material.  An artisan would recognize that hydrophilic solvents are used for organic semiconductor materials, see [0050] of U.S. 2007/0134857 (Suh) and so arguably Jiao discloses a hydrophilic layer, i.e. ink solvent, disposed on the side walls and bottom of the groove.  In the alternative, an artisan would find it desirable to mitigate the effects of improper ink placement in an OLED device to improve the quality of the device.  An artisan would recognize that an 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1  a hydrophilic layer having hydrophilicity is disposed on side walls and a bottom of the groove, as suggested by Jiao and as taught by Cai to minimize the dispersion of ink misplacement and overflow contamination of nearby pixels and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 2 which depends upon claim 1, Lee, Jiao and Cai teach the groove on the first split body along a length direction of the first split body, and the groove on the second split body along a length direction of the second split body.
Regarding claim 3 which depends upon claim 1, Lee teaches the grooves on all of the first split bodies and the grooves on all of the second split bodies are communicated to each other.
Regarding claim 4 which depends upon claim 1, Lee and Jiao teach the grooves are disposed at junctions of the first split bodies and the second split bodies.
Regarding claim 5 which depends upon claim 4, Lee and Jiao teach the grooves are disposed at all of the junctions of the first split bodies and the second split bodies.

    PNG
    media_image6.png
    674
    536
    media_image6.png
    Greyscale
Regarding claim 7 which depends upon claim 1, Lee teaches a cross section of rounded rectangular, at Figure 1 where Examiner understand that Applicant is referring to the cross section in plan view consistent with Applicant’s drawings.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Jiao and Cai in view of U.S. 2013/0099221 (Kawamura).

    PNG
    media_image7.png
    444
    625
    media_image7.png
    Greyscale
Regarding claim 6 which depends upon claim 5, Lee does not teach a sinker is disposed at a position corresponding to the groove on the array substrate, and an orthographic projection of the sinker on the array substrate encloses an orthographic projection of the groove on the array substrate. 
Kawamura is directed to displays using grooves in retaining walls.  At Figure 22, Kawamura teaches a sinker, 102 [0105], is disposed at a position corresponding to the groove, 101 [0104], on 
At [0105], Kawamura teaches this structure provides that the retaining wall, i.e. the bank, is tightly (attached) to the substrate owing to the so called spike effect.  An artisan would find it desirable to improve the adherence of the retaining wall to the substrate.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 5 a sinker is disposed at a position corresponding to the groove on the array substrate, and an orthographic projection of the sinker on the array substrate encloses an orthographic projection of the groove on the array substrate to improve the reliability of the retaining wall and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claims 8-12, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claim 8 and referring to the discussion at claim 1, Lee discloses an organic light emitting diode (OLED) display panel, wherein the OLED display panel includes: 
an array substrate, 10 [110]; 
a plurality of pixel electrodes, 210 [0080, disposed at intervals on the array substrate, as shown; 
a retaining wall, 220 [0081], disposed on the array substrate, as shown; 
a luminescent material layer, 240 [0082]. and a cathode layer, 250 [0100], laminated on the pixel electrode; 
wherein the retaining wall includes openings, 225 [0110], corresponding to the pixel electrodes in one-to-one correspondence, as shown, and the retaining wall includes a plurality of first split bodies, as annotated, and a plurality of second split bodies, as annotated, which are criss-crossed, as shown, and 
a groove, as annotated, is disposed on one side of the first split body, as shown, and on one side of the second split body, as shown, away from the array substrate, as shown.
Regarding claim 9 which depends upon claim 8, Lee teaches the groove on the first split body along a length direction of the first split body, as shown, and the groove on the second split body along a length direction of the second split body, as shown.
Regarding claim 10 which depends upon claim 8, Lee teaches the grooves on all of the first split bodies and the grooves on all of the second split bodies are communicated to each other, as shown.
Regarding claim 11 which depends upon claim 8, Lee teaches the grooves are disposed at junctions of the first split bodies and the second split bodies, as shown.
Regarding claim 12 which depends upon claim 11, Lee teaches the grooves are disposed at all of the junctions of the first split bodies and the second split bodies, as shown.
Regarding claim 14 which depends upon claim 8, Lee teaches a longitudinal section of the groove is an inverted trapezoid at Figure 6.
claim 16 which depends upon claim 8, Lee teaches a cross section of the opening is elliptical or rounded rectangular at Figure 1 where Examiner understand that Applicant is referring to the cross section in plan view consistent with Applicant’s drawings.
Regarding claim 17 and referring to the discussion above, Lee discloses a manufacturing method of an organic light emitting diode (OLED) display panel, including steps of: 
Step S10, providing an array substrate, 10 [110]; 
Step S20, forming a plurality of pixel electrodes, 210 [0080] arranged at intervals on the array substrate; 
Step S30, forming a retaining wall, 220 [0081], covering the pixel electrodes on the array substrate, as shown; 
Step S40, forming openings, 225 [0110], corresponding to the pixel electrodes in one-to-one correspondence in the retaining wall, as shown, and forming a groove, as annotated, on one side of a first split body, as annotated, and on one side of a second split body, as annotated, away from the array substrate, as shown; and 
Step S50, laminating a luminescent material layer, 240 [0082], and a cathode layer, 250 [0100], on the pixel electrode.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Kawamura.
Regarding claim 13 which depends upon claim 12, Lee does not teach a sinker is disposed at a position corresponding to the groove on the array substrate, and an 
Kawamura is directed to displays using grooves in retaining walls.  At Figure 22, Kawamura teaches a sinker, 102 [0105], is disposed at a position corresponding to the groove, 101 [0104], on the array substrate, 1 [0104], and an orthographic projection of the sinker on the array substrate encloses an orthographic projection of the groove on the array substrate, as shown.
At [0105], Kawamura teaches this structure provides that the retaining wall, i.e. bank, is tightly (attached) to the substrate owing to the so called spike effect.  An artisan would find it desirable to improve the adherence of the retaining wall to the substrate.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 5 a sinker is disposed at a position corresponding to the groove on the array substrate, and an orthographic projection of the sinker on the array substrate encloses an orthographic projection of the groove on the array substrate to improve the reliability of the retaining wall and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Cai whose machine translation will be referenced.
Regarding claim 15 which depends upon claim 8, Lee does not teach a hydrophilic layer having hydrophilicity is disposed on side walls and a bottom of the groove.

an array substrate, 100 p. 4; 
a plurality of pixel electrodes, as described at p. 5, disposed at intervals on the array substrate, as shown; 
a retaining wall, 1 described as definition barricade at page 5, disposed on the array substrate, as shown; and 
a luminescent material layer and a cathode layer laminated on the pixel electrode, as described at p. 5; 
wherein the retaining wall includes openings corresponding to the pixel electrodes in one-to-one correspondence, as shown, and 
the retaining wall includes a plurality of first split bodies, as annotated, and a plurality of second split bodies, as annotated, which are criss-crossed, as shown, and 
a groove, 11 described as a stores slot structure at page  p. 5, is disposed on one side of the first split body and on one side of the second split body away from the array substrate, as shown; 
a longitudinal section of the groove is an inverted trapezoid, as shown; 
a hydrophilic layer, 110 p. 5,  having hydrophilicity is disposed on side walls and a bottom of the groove, as shown.
Examiner has studied Cai’s machine translation and understands Cai teaches when the bottom and sidewalls of the groove are treated with a hydrophilic material, i.e., water loving, that excess ink that fills the opening is permitted to easily flow into the 
Taken as a whole, the prior art is directed to OLED displays that use grooves in banks to mitigate the overflow of ink deposited in a pixel region during processing. Lee teaches that a groove in the bank is useful to capture an abnormal drop of material.  Cai teaches a hydrophilic layer having hydrophilicity is disposed on side walls and a bottom of the groove improves the confinement of the ink in the groove.  An artisan would find it desirable to improve the confinement of extraneous ink during the printing process.  Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 15  a hydrophilic layer having hydrophilicity is disposed on side walls and a bottom of the groove, as as taught by Cai to minimize the dispersion of ink misplacement and overflow contamination of nearby pixels and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893